Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/29/2022, with respect to claims have been fully considered and are persuasive.  The rejection of claims 1, 2, and 5-8 under 35 U.S.C. 102 and 103, the objection to the drawings, the objection to claim 11, and a rejection of claims 2, 3, and 10 under 35 U.S.C. 112 have been withdrawn.
Applicant’s arguments, filed 09/29/2022, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US PGPub 2020/0276909 (Boisen).
Applicant’s arguments, filed 09/29/2022, with respect to the rejection(s) of claim(s) 9-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US PGPub 2019/0064834 (Adams).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boisen
In Re claim 3 Boisen discloses a roadside unit (station NFC unit 220) positioned at a fueling station and configure to communicate with on-board units associated respective vehicles via a respective wireless connections (250) between the roadside unit and respective on-board units, wherein the roadside unit is configured to establish direct connections with on-board units of vehicles within range of the roadside unit and is configured to establish indirect connections with on-board units of vehicles that are out-of-range of the roadside unit (Paragraph 30); and at least one controller coupled to the roadside unit (safety system 208), the at least one controller configured to process fueling information received by the roadside unit via established wireless connections and configured to cause at least one action to be performed based on an expected refueling demand at the fueling station determined at least in part from the received fueling information (Paragraph 31).
Claim(s) 9, 10, 12-15, 17, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams.
In Re claim 9 Adams discloses a roadside unit positioned at a fueling station and configured to communicate with a first on-board unit associated with a first vehicle via a first wireless connection (refueling stations communicate in Paragraph 30) established between the roadside unit and the on-board unit, at least one controller coupled to the roadside unit (Server 150), the at least one controller configured to: process a nozzle reservation request received by the roadside unit from the first vehicle via the first wireless connection, the nozzle reservation request including a request a nozzle for refueling the first vehicle, and negotiate a nozzle reservation via the first wireless connection in response to the nozzle reservation request (communication between vehicle and roadside unit resulting in fueling appointment in Paragraphs 58-60).
In Re claim 10 Adams discloses a direct connection established between the roadside unit and the first on-board unit (Wireless connection in Paragraph 30).
In Re claim 12 Adams discloses a step of determining whether a dispenser at a fueling station can fulfill a nozzle reservation (Paragraph 58).
In Re claim 13 Adams discloses a communication between a vehicle on-board unit and a road-side unit to make a fueling appointment at a particular nozzle, including communication regarding the capability of the nozzle to fulfill the fueling appointment, this meets the broadest reasonable interpretation of the limitations regarding making and confirming a nozzle reservation based on the capabilities of a particular fueling nozzle (step 540, Paragraphs 56-62).
In Re claim 14 Adams discloses the identification of the dispenser which can fulfill a nozzle reservation using a wireless connection (Paragraphs 66, 67, and 71).
In Re claim 15 Adams discloses associating the fueling appointment with a wireless connection with the vehicle (vehicle confirmation of appointment to station in Paragraphs 66 and 67).
In Re claim 17 Adams discloses a controller configured to provide a nozzle reservation identifier to a vehicle (Paragraph 66 discloses an identification step between a vehicle and a refueling station, which would inherently include an identification of the station).
In Re claim 20 Adams discloses a controller configured to associate a nozzle reservation with identification information of the first vehicle and to confirm the reservation based on the identification information (step 540, Paragraphs 56-62).
In Re claim 21 Adams discloses a roadside unit positioned at a fueling station and configured to communicate with a plurality of on-board units associated with respective vehicles via a respective wireless connection between the roadside unit and each of the plurality of on-board units (refueling stations communicate in Paragraph 30), and at least one controller coupled to the roadside unit (Server 150), and configured to: process fueling information received from the roadside unit via each respective wireless connection, and provide a recommendation, based at least in part on the received fueling information, to at least one of the vehicles via the respective wireless connection, the recommendation including indication of a recommended fueling station to service a refueling of the at least one of the vehicles (Paragraph 57).
In Re claims 22 and 23 Adams discloses a system which chooses the most appropriate fueling station to perform a refueling operation, a choice which will vary between the station in question and another station (Paragraphs 56-62).
In Re claim 24 Adams discloses information regarding the location of a pump (Paragraph 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of US Patent 11,034,338 (Lei).
In Re claim 11 Adams discloses all the limitations, but doesn’t disclose an indirect connection between a road side unit, a first on-board unit, and a second on-board unit which is associated with a second vehicle within range of the roadside unit.
Lei discloses a roadside unit which establishes a communication link with a first on-board unit on a first vehicle by way of a second on-board unit on a second vehicle (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Adams apparatus by making use of the communications link from Lei, in order to provide a mechanism to establish communication between the base unit and the first on-board unit when the first vehicle is out of direct connection range.
In Re claim 19 Adams discloses all the limitations, but doesn’t disclose connection between a station and a vehicle without identification information regarding the vehicle or the operator.
Lei discloses a controller configured to confirm that a first vehicle has a nozzle reservation without identification information of a first vehicle or its operator (Figure 4 shows a refueling operation devoid of identification information).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Adams apparatus by including a capability to confirm a nozzle reservation without identifying information from a vehicle or its operator, in order to permit a user to refuel a vehicle anonymously.
In Re claim 25 Adams discloses all the limitations, but doesn’t disclose an indirect connection between a road side unit, a first on-board unit, and a second on-board unit which is associated with a second vehicle within range of the roadside unit.
Lei discloses a roadside unit which establishes a communication link with a first on-board unit on a first vehicle by way of a second on-board unit on a second vehicle (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Adams apparatus by making use of the communications link from Lei, in order to provide a mechanism to establish communication between the base unit and the first on-board unit when the first vehicle is out of direct connection range.
In Re claim 26 Lei discloses wireless connections between multiple units (Figure 3), meeting the limitation of multiple direct connections.
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of US PGPub 2017/0073211 (Wilson).
In Re claim 16 Adams discloses all the limitations, but doesn’t disclose a nozzle to vehicle communication at a service station.
Wilson discloses a communication link between a service station and a vehicle which makes use of a nozzle to vehicle communication at the service station (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make use of a communication link between a nozzle and a vehicle, in order to confirm a nozzle appointment when there are multiple wireless communication equipped vehicles present at a service station.
In Re claim 18 Adams discloses all the limitations, but doesn’t disclose a nozzle to vehicle communication at a service station.
Wilson discloses a communication link between a service station and a vehicle which makes use of a nozzle to vehicle communication at the service station (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make use of a communication link between a nozzle and a vehicle, in order to confirm a nozzle appointment when there are multiple wireless communication equipped vehicles present at a service station.
Allowable Subject Matter
Claims 1, 2, and 5-8 are allowed.
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753